The demurrer to the original declaration in this case was sustained as substantial by the Superior Court and no exception to that ruling was taken by the plaintiff, nor is the correctness thereof now questioned. The fourth ground of said demurrer was as follows: "It does not appear by any of the counts in said declaration that the plaintiff has any cause of action against this defendant." The effect in law of the decision sustaining said demurrer was to determine that the plaintiff had not stated any cause of action, and that the defendant was not bound to answer in any way the allegations of the declaration. Both these questions have thus been judicially and conclusively determined by a competent tribunal and constitute the law of this case. If the amendment to the declaration now states a cause of action, a cause of action is thus stated for the first time. Heretofore it has been in law as though a blank declaration or no declaration had been filed. Consequently it is as if a declaration were now filed and a cause of action stated for the first time and after the statute of limitations has confessedly run. If the amendment now sets forth no cause of action its allowance is obviously futile. *Page 291 
For these reasons I am unable to agree with the opinion of the majority of the court.